Citation Nr: 0512656	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
further evidentiary development is needed.

The veteran contends that he contracted hepatitis C during 
military service when he used his roommate's razor and 
toothbrush while both were stationed in Germany.  The veteran 
reports that the fellow soldier had been jaundiced and 
hospitalized for hepatitis at that time.  

Outpatient treatment reports from the Clarksburg VA Medical 
Center instructed the veteran, as of July 1995 prior to a 
hepatitis C confirmatory test, that he should avoid sharing 
shaver, utensils, and a toothbrush, and to wash all very well 
after use.  A June 2001 report stated that the veteran was 
known to have a positive hepatitis C antibody.  

In October 2003, the Board remanded this case for a VA 
examination for the purposes of obtaining an etiology 
opinion.  Then, in April 2004, the veteran reported that he 
had gotten a tattoo in the early 1990's.  He stated that he 
had not had any blood transfusions prior to 1992, he denied 
any injections or illicit drug use, had no blood exposure as 
a medical worker, denied multiple sexual partners, and any 
hemodialysis.  

After assessing the evidence contained in the claims file, 
the examiner opined as follows:  "I discussed this case with 
Dr. Sang Infectious Disease Specialist at this VA.  She knows 
the patient well.  Her opinion is that in view of this 
patient having Genotype 1a which is usually found in North 
America and the fact that his roommate was from California 
and that he does not have any significant risk factors, that 
it is more likely than not that the man contracted Hepatitis 
C on Active Duty."

This opinion, however, lacks any comprehendible rationale and 
it cannot be relied upon at this time.  Thus, the veteran's 
case should be returned to this preceding examiner for 
further explanation of the etiological conclusion to the 
extent medically necessary for appropriate subsequent use by 
the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should forward the 
veteran's claims file to the same VA 
examiner who conducted the April 2004 
VA examination.  After reviewing the 
claims file, the examiner should 
provide a complete rationale for all 
opinions and conclusions expressed in 
the April 2004 examination report.  
The examiner should provide a more 
detailed explanation of the medical 
bases for any etiological 
determination relating the veteran's 
current disability of hepatitis C to 
any incident of service.  

2.  Then, after conducting any 
additional and indicated development, 
the RO should readjudicate the 
veteran's claim of service connection 
for hepatitis C.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided an appropriate 
supplemental statement of the case and 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



